Case 18-10651-BFK         Doc 427     Filed 12/19/18 Entered 12/19/18 15:38:42            Desc Main
                                     Document      Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 In re:                                               )
                                                      )   Chapter 11
 GREENTECH AUTOMOTIVE, INC., et al.,                  )   Case No. 18-10651-BFK
                                                      )   Jointly Administered
                                Debtors.              )

   ORDER GRANTING MOTION TO CONTINUE CONFIRMATION HEARING AND
              CERTAIN RELATED DATES AND DEADLINES

          This matter is before the Court on the Debtors’ Motion to Continue Plan Confirmation

 Hearing and Certain Related Dates and Deadlines. Docket No. 414. The Court finds that there is

 good cause to continue the confirmation hearing on the Debtors’ Chapter 11 Plan.

          It is therefore ORDERED:

          1.     The Debtors’ Motion to Continue Plan Confirmation Hearing and Certain Related

 Dates and Deadlines (Docket No. 414) is granted.

          2.     The hearing on the Debtors’ confirmation of its Chapter 11 Plan is continued from

 December 21, 2018 at 11:00 a.m. to January 16, 2019 at 1:30 p.m.

          3.     The deadline for Golden Resources, the prospective purchaser of substantially all

 of the Debtors’ assets, to post its $5,000,000.00 (five million) deposit is extended up to and

 including January 9, 2019.

          4.     The deadline to submit Plan ballots for those that have not already voted is

 extended to January 10, 2019 at 5:00 p.m. EST.

          5.     The auction for the Debtors’ assets, if any, is rescheduled to January 11, 2019 at

 1:30 p.m. EST at the Offices of Hirschler Fleischer, 8270 Greensboro Drive, Suite 700, Tysons,

 Virginia, 22102.
                                                  1
Case 18-10651-BFK         Doc 427    Filed 12/19/18 Entered 12/19/18 15:38:42            Desc Main
                                    Document      Page 2 of 3


        6.      The deadline for the Debtors to file a summary of ballots is extended to January

 11, 2019.

        7.      The deadline to file objections to the Plan or the Plan Supplement is extended to

 January 14, 2019 at 5:00 p.m. EST.

        8.      The hearing on the Debtors’ Objection to Claim #47 filed by Jing Shen, et al.

 (Docket No. 398) is continued from December 21, 2018 at 11:00 a.m. to January 16, 2019 at

 1:30 p.m.

        9.        The hearing on the Motion to Estimate Claim (Docket No. 413) filed by Jing

 Shen, et al. is continued from December 21, 2018 at 11:00 a.m. to January 16, 2019 at 1:30 p.m.

        10.     The hearing on the Motion to Dismiss Chapter 11 Cases (Docket No. 58) filed by

 the Bi Claimants is continued from December 21, 2018 at 11:00 a.m. to January 16, 2019 at 1:30

 p.m.

        11.     The hearings on the Second Application for Compensation for Hirschler Fleischer

 (Docket No. 388) and the Second Application for Compensation for Crowell & Morning LLP

 (Docket No. 390) are continued from December 21, 2018 at 11:00 a.m. to January 16, 2019 at

 1:30 p.m.

        12.     The Clerk will mail copies of this Order, or will provide cm-ecf notice of its

 entry, to the parties below.



                                                     /s/ Brian F. Kenney
 Date: Dec 19 2018
       ________________                              _______________________________
                                                     Brian F. Kenney
 Alexandria, Virginia                                United States Bankruptcy Judge
                                                  Entered on Docket:Dec 19 2018


                                                 2
Case 18-10651-BFK         Doc 427      Filed 12/19/18 Entered 12/19/18 15:38:42              Desc Main
                                      Document      Page 3 of 3


 Copies to:

 GreenTech Automotive, Inc., et al.                  James T. Dawson, Esquire
 Norman Chirite, Debtor-Designee                     1099 New York Avenue, NW
 21355 Ridgetop Circle                               Washington, DC 20002
 Suite 250                                           Co-Counsel for Plastech Holding Corp.
 Sterling, VA 20166
 Chapter 11 Debtors-in-Possession                    Robert H. Chappell, III, Esquire
                                                     411 East Franklin Street, Suite 600
 Kristen E. Burgers, Esquire                         Richmond, VA 23219
 8270 Greensboro Circle                              Counsel for Jing Shen, Wen Yan, Wenjie Wang,
 Suite 700                                           Xiaoning Zhao, Chunlei Guo, Like Ma, Xin Mu,
 Tysons Corner, VA 22102                             Gan Long, Jian Liu, Ling Wan, Xiaohong Yang
 Local Counsel for Debtors                           and Xin Yang

 Mark S. Lichtenstein, Esquire                       Joseph A. Guzinski, Esquire
 590 Madison Avenue, 20th Floor                      Office of the U.S. Trustee
 New York, NY 10022                                  1725 Duke Street, Suite 650
 Co-Counsel for Debtors                              Alexandria, VA 22314
                                                     Counsel for the U.S. Trustee
 George R. Pitts, Esquire
 1497 Chain Bridge Road, Suite 202                   Miriam W. Tadros, Esquire
 McLean, VA 22101                                    1900 Gallows Road, Suite 700
 Counsel for Bi Claimants                            Tysons Corner, VA 22182
                                                     Counsel for Rees Broome, PC
 Robert M. Marino, Esquire
 510 King St., Suite 301
 Alexandria, VA 22314
 Local Counsel for Plastech Holding Corp.

 Christopher J. Giaimo, Esquire
 Clark Hill PLC
 1001 Pennsylvania Ave, NW
 Suite 1300 South
 Washington, DC 20004
 Counsel for the Ad Hoc Committee of GreenTech Investors




                                                 3
